 

MICROLIN BIO, INC.

Scientific Advisory Board Agreement

 

This Scientific Advisory Board Agreement (the “Agreement”) is made and entered
into as of September 18, 2013 (the “Effective Date”), by and between MicroLin
Bio, Inc., a Delaware company, having its principal place of business at 302A W.
12th Street, NY, NY 10014 (the “Company”), and Dr. Philip Tsichlis, an
individual with an address at 25 Jefferson Road, Winchester MA, 01890 (the
“Advisor”). The Company and the Advisor may be referred to herein individually
as “Party” or collectively, as “Parties.”

 

Recital

 

As part of its ongoing program of research and development, the Company desires
to retain distinguished scientists and other qualified individuals to advise the
Company with respect to its technology strategy and to assist it in the
research, development and analysis of the Company’s technology and products. In
furtherance thereof, the Company desires to retain Advisor as a member of its
Scientific Advisory Board as described below, and the Company and Advisor desire
to enter into this Agreement to effect such retention.

 

Agreement

 

In consideration of the mutual covenants set forth below, the Parties hereby
agree as follows:

 

1.           Scientific Advisory Board and Consulting Services. Commencing as of
the Effective Date, the Company hereby retains Advisor, and Advisor hereby
agrees to serve, as a member of the Company’s Scientific Advisory Board (the
“SAB”) and as a consultant to the Company. As member of the SAB and consultant,
Advisor agrees to provide the services as follows: (a) attending meetings of the
Company’s SAB; (b) performing the duties of an SAB member at such meetings, as
established from time to time by the mutual agreement of the Company and the SAB
members, including without limitation meeting with Company employees,
consultants and other SAB members, reviewing goals of the Company and assisting
in developing strategies for achieving such goals, and providing advice,
support, theories, techniques and improvements in the Company’s scientific
research and product development activities; and (c) providing consulting
services to the Company at its request, including a reasonable amount of
informal consultation over the telephone or otherwise as requested by the
Company. The services to be provided by Advisor hereunder are referred to
collectively herein as the “Services.” Advisor shall provide at least four (4)
full days of Services to the Company, and such additional days as requested by
the Company each annual period, but not to exceed ten (10) full days of Services
per year unless otherwise agreed. Advisor’s consultation with the Company will
involve services as scientific, technical and business advisor for company and
senior team as needed with respect to the field of microRNA diagnostics and
therapeutics (the “Field”) and requires the application of unique, special and
extraordinary skills and knowledge that Advisor possesses in the Field.

 

 

 

 

2.           Compensation.

 

As compensation for performing the Services, the Company shall pay Advisor two
hundred dollars ($200) hourly, payable quarterly (within ten (10) days of the
end of the applicable quarter) up to the maximum of eighty (80) hours total per
year, unless otherwise agreed. The Company will also reimburse Advisor for
reasonable out-of-pocket expenses incurred by Advisor subject to the submission
of reasonable documentation.

 

3.           Independent Contractor. The Parties understand and agree that
Advisor is an independent contractor and not an employee of the Company. Advisor
has no authority to obligate the Company by contract or otherwise. Advisor will
not be eligible for any employee benefits, nor will the Company make deductions
from Advisor’s fees for taxes (except as otherwise required by applicable law or
regulation). Any taxes imposed on Advisor due to activities performed hereunder
will be the sole responsibility of Advisor.

 

4.           Institutional Affiliations.

 

4.1.          The Company acknowledges that Advisor is a Professor at the Tufts
University School of Medicine. He is also the Director of the Molecular Oncology
Research Institute at Tufts Medical Center (the “Institute”) and is subject to
the Institute’s policies, including policies concerning consulting, conflicts of
interest and intellectual property. The Company acknowledges that, to the extent
that such policies conflict with the terms of this Agreement, Advisor’s
obligations under the Institute’s policies take priority over the obligations
Advisor has by reason of this Agreement. The Company further acknowledges and
agrees that nothing in this Agreement shall affect Advisor’s obligations to, or
research on behalf of, the Institute. Advisor agrees to use reasonable efforts
to avoid or minimize any such conflict. Advisor agrees that he will use best
efforts to avoid using any facilities or resources of the Institute in
performing the Services hereunder.

 

4.2.          Advisor agrees to provide to the Company copies of Institute’s
policies or guidelines relating to Advisor’s obligations to the Institute and
consulting services, if any, promptly upon request by the Company. If Advisor is
required by the Institute, pursuant to applicable guidelines or policies, to
make any disclosure or take any action that conflicts with the Services being
provided by Advisor hereunder or is that contrary to the terms of this
Agreement, Advisor will promptly notify the Company of such obligation,
specifying the nature of such disclosure or action and identifying the
applicable guideline or policy under which disclosure or action is required,
prior to making such disclosure or taking such action.

 

5.           Recognition of Company’s Rights; Nondisclosure. Advisor recognizes
that the Company is engaged in a continuous program of research and development
respecting its present and future business activities. Advisor agrees as
follows:

 

5.1.          At all times during the term of Advisor’s association with the
Company and thereafter, Advisor will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except to the extent such disclosure, use or
publication may be required in direct connection with Advisor’s performing
requested Services for the Company, is expressly authorized in writing by an
officer of the Company, or is required by law.

 

2

 

 

5.2.          The term “Proprietary Information” shall mean any and all trade
secrets, confidential knowledge, know-how, data or other proprietary information
or materials of the Company. By way of illustration but not limitation,
Proprietary Information includes: (i) inventions, ideas, samples, prototypes,
devices, hardware, software, electronic components and materials, and procedures
for producing any such items, as well as data, know-how, improvements,
inventions, discoveries, developments, designs and techniques; (ii) information
regarding plans for research, development, new products, marketing and selling
activities, business models, budgets and unpublished financial statements,
licenses, prices and costs, suppliers and customers; and (iii) information
regarding the skills and compensation of employees or other consultants of the
Company. The preceding obligations of Advisor of nondisclosure and the
limitation upon the right to use the Proprietary Information shall not apply to
the extent that Advisor can demonstrate by suitable physical evidence that the
Proprietary Information: (a) was in the possession or control of Advisor prior
to the time of disclosure hereunder; or (b) was independently developed by
employees of Advisor or its affiliated companies, who had no knowledge of the
Information; or (c) at the time of disclosure was, or thereafter becomes, public
knowledge through no fault or omission of Advisor; or (d) was lawfully obtained
by Advisor from a third party under no obligation of confidentiality to Company.

 

5.3.          In addition, Advisor understands that the Company has received and
in the future will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. During the term of Advisor’s association and
thereafter, Advisor will hold Third Party Information in the strictest
confidence and will not disclose or use Third Party Information, except in
connection with Advisor’s performing requested Services for the Company, as
expressly authorized in writing by an officer of the Company, or is required by
law.

 

6.           Intellectual Property Rights.

 

6.1.          Advisor agrees that any and all ideas, inventions, technologies,
discoveries, improvements, know-how and techniques that the Advisor conceives,
reduces to practice or develops during the term of the Agreement, alone or in
conjunction with others, but only in the course of and directly related to the
Advisor’s performing the Services for the Company under this Agreement
(collectively, the “Inventions”) shall be the sole and exclusive property of the
Company.

 

6.2.          Advisor hereby assigns to the Company his entire right, title and
interest in and to all Inventions. Advisor hereby designates the Company as his
agent for, and grants to the Company a power of attorney, which power of
attorney shall be deemed coupled with an interest, solely for the purpose of
effecting the foregoing assignment from the Advisor to the Company. Advisor will
perform other activities necessary to effect the intent of this Section 6.2.

 

6.3.          Advisor further agrees to reasonably cooperate and provide
reasonable assistance to the Company to obtain and from time to time enforce
United States and foreign patents, copyrights, and other rights and protections
claiming, covering or relating to the Inventions in any and all countries, all
at the Company’s expense.

 

6.4.          Advisor agrees to submit to the Company any proposed publication
that contains any discussion relating to the Company, Proprietary Information,
Inventions or work performed by Advisor for the Company hereunder. Advisor
further agrees that no such publication shall be made without the prior written
consent of the Company, which consent shall not be unreasonably withheld or
delayed.

 

6.5.          Notwithstanding anything herein, Company shall not obtain any
right in or respecting any intellectual property, information, data, advice,
methods, solutions, inventions, technologies, results or any other work
products, in any form whatsoever, which: (a) received direct or indirect
financial support from Tufts Medical Center, Inc. (“Tufts MC”), Tufts Medical
Center Physicians Organization, Inc. (“PO”) or any of their affiliates (Tufts
MC, PO and their affiliates are collectively referred to herein as the
“Institution”). including funding from any outside source awarded to or
administered by the Institution, or (b) made use of any space, facilities,
materials or other resources of the Institution including resources provided
in-kind by outside sources.

 

6.6.          Advisor acknowledges and agrees that he is entering into this
Agreement in his individual capacity and not as employee or agent of Institution
and that it is his sole responsibility to ensure that the Services do not employ
any proprietary information of Institution or make use of Institution’s time or
resources in violation of Institution’s rules and policies. For the avoidance of
doubt, in providing Services under this arrangement Advisor will not use the
time or services of any other Institution employee nor will Advisor use any
Institution facilities, space, equipment, materials, information or other
resources, provided that he may use the library and his office.

 

6.7.          Neither the name of Advisor nor that of Institution, nor any
variation thereon nor adaptation thereof may be used for any purpose without the
prior written approval of the party whose name is to be used.

 

3

 

 

7.           Noncompetition and Nonsolicitation of Employees.

 

7.1.          During the term of this Agreement, Advisor will not, without the
prior consent of the Company’s Board of Directors, engage in any commercial
business activity that competes in any way with any business then being
conducted by the Company in the Field, except that Advisor may continue the
affiliations set forth in Exhibit A. In addition, but without limiting the
generality of the foregoing, Advisor covenants and agrees during the term of
this Agreement and for one (1) year thereafter not to enter into any consulting
relationship in the Field with any third party commercial entity. The foregoing
shall not prevent Advisor from engaging in his work at the Institute or
conducting any academic research, teaching or related non-commercial activity or
any non-related commercial activity.

 

7.2.          During the term of this Agreement and for one (1) year after its
termination, Advisor will not personally or through others recruit, solicit or
induce any employee of the Company to terminate his or her employment with the
Company.

 

7.3.          If any restriction set forth in Sections 7.1 and 7.2 is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable.

 

8.           No Conflicting Obligation.

 

8.1.          Advisor represents that Advisor’s performance of all of the terms
of this Agreement and the performing of the Services for the Company do not and
will not breach or conflict with any agreement with a third party, except as
contemplated by Section 4.1, including an agreement to keep in confidence any
proprietary information of another entity acquired by Advisor in confidence or
in trust prior to the date of this Agreement.

 

8.2.          Advisor hereby agrees not to enter into any agreement that
conflicts with this Agreement during the term.

 

9.           No Improper Use of Materials. Advisor agrees not to bring to the
Company or to use in the performance of Services for the Company any materials
or documents of a present or former employer of Advisor, or any materials or
documents obtained by Advisor from a third party under a binder of
confidentiality, unless such materials or documents are generally available to
the public or Advisor has authorization from such present or former employer or
third party for the possession and unrestricted use of such materials. Advisor
understands that Advisor is not to breach any obligation of confidentiality that
Advisor has to present or former employers or clients, and agrees to fulfill all
such obligations during the term of this Agreement.

 

10.         Term and Termination.

 

10.1.          This Agreement, and Advisor’s Services hereunder, shall commence
on the Effective Date and shall continue for an initial term of one (1) year
after the Effective Date, unless earlier terminated as provided below. At the
end of such initial term, the Agreement will automatically be extended for an
additional period or periods of one (1) year each, unless the Advisor or the
Company shall have given to the other written notice to the contrary at least
thirty (30) days prior to the commencement of such additional period.

 

4

 

 

10.2.          Advisor or the Company may terminate the Agreement at any time by
giving no less than thirty (30) days prior written notice to the other Party.

 

10.3.          The obligations set forth in Articles 2, 5, 6, 7 and 10 through
16 will survive any termination or expiration of this Agreement. Upon
termination of this Agreement, Advisor will promptly deliver to the Company all
documents and other materials of any nature pertaining to the Services, together
with all documents and other items containing or pertaining to any Proprietary
Information.

 

11.         Assignment. The rights and liabilities of the Parties hereto shall
bind and inure to the benefit of their respective successors, heirs, executors
and administrators, as the case may be; provided that, as the Company has
specifically contracted for Advisor’s Services, Advisor may not assign or
delegate Advisor’s obligations under this Agreement either in whole or in part
without the prior written consent of the Company. The Company may assign its
rights and obligations hereunder to any person or entity that succeeds to all or
substantially all of the Company’s business. Any assignment not in accordance
with this Section 11 shall be void.

 

12.         Legal and Equitable Remedies. Because Advisor’s Services are
personal and unique and because Advisor may have access to and become acquainted
with the Proprietary Information of the Company, the Company shall have the
right to enforce this Agreement and any of its provisions by injunction,
specific performance or other equitable relief without prejudice to any other
rights and remedies that the Company may have for a breach of this Agreement.

 

13.         Governing Law; Severability. This Agreement shall be governed by and
construed according to the laws of the State of Delaware, without regards to
conflicts of laws rules. If any provision of this Agreement is found by a court
of competent jurisdiction to be unenforceable, that provision shall be severed
and the remainder of this Agreement shall continue in full force and effect. The
parties agree that the State and federal courts located within the First
Department (for State courts) and the Southern District of New York (for federal
courts) shall be the venue for the initiation of any legal proceedings by a
party with respect to this Agreement.

 

14.         Complete Understanding; Modification. This Agreement, and the
Exhibit mentioned herein, constitute the final, exclusive and complete
understanding and agreement of the Parties hereto and supersedes all prior
understandings and agreements. Any waiver, modification or amendment of any
provision of this Agreement shall be effective only if in writing and signed by
the Parties hereto.

 

15.         Notices. Any notices required or permitted hereunder shall be given
to the appropriate Party at the address listed on the first page of the
Agreement, or such other address as the Party shall specify in writing pursuant
to this notice provision. Such notice shall be deemed given upon personal
delivery to the appropriate address or three days after the date of delivery if
sent by certified or registered mail, return receipt requested; or three days
after the date of delivery if sent by an overnight delivery service with
verified delivery.

 

5

 

 

16.         Counterparts. This Agreement may be executed in one or more
counterparts each of which will be deemed an original, but all of which together
shall constitute one and the same instrument.

 

17.         Indemnification. The Company shall indemnify and defend the Advisor
from any and all third party claims against Advisor and any costs, losses or
expenses related thereto, including any reasonable legal fees and expenses,
arising out of his services or status as an Advisor hereunder, except to the
extent such claims arise out of Advisor’s deliberate and material misconduct.
The Company shall reimburse the Advisor for any reasonable legal fees and
expenses incurred by the Advisor in order to enforce the provisions of this
paragraph.

 

In Witness Whereof, the Parties hereto have executed this Agreement as of the
date first written above.

 

Microlin Bio, Inc.   Dr. Philip Tsichlis       /s/ Joe Hernandez   /s/ Philip
Tsichilis By: Joe Hernandez     Title: Chairman & CEO    

 

6

 

 

Exhibit A

Affiliations

 

7

 

